Title: Death of George Washington, [18 December] 1799
From: Madison, James
To: 




[18 December 1799]
Mr. Madison addressed the speaker as follows: Death has robbed our country of its most distinguished ornament, and the world of one of its greatest benefactors. George Washington, the Hero of Liberty, the father of his Country, and the friend of man is no more. The General Assembly of his native state were ever the first to render him, living, the honors due to his virtues. They will not be the second, to pay to his memory the tribute of their tears.



   
   Richmond Examiner, 20 Dec. 1799.






[18 December 1799]

   
   JM then proposed the following motion.



Resd. unanimously that the members of this House in token of their profound grief for the loss of their illustrious & beloved fellow Citizen George Washington, will each wear a badge of mourning throughout the present Session of the General Assembly.



   
   Ms (Vi: House of Delegates, Bills). In JM’s hand; written on a small slip of paper. Printed in Richmond Examiner, 20 Dec. 1799, and Richmond Va. Argus, 20 Dec. 1799.



   
   In the Ms “unanimously” is interlined in an unidentified hand.




